DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application, filed on 12/23/2019, claims benefit of provisional Application No. 62/795,690 filed on 01/23/2019 and of Application No. 10-2019-0050477 filed in Korea on 04/30/2019.
This action is in response to amendments and remarks filed on 02/22/2022. In the current amendments, claims 1, 22, and 23 are amended. Claims 1-23 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Kyu Min (Registration No. 67249), on 03/04/2022.
In response to the entry of the Examiner’s Amendment, the 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 101, and 35 U.S.C. 103 rejections put forth in the previous Office Action are withdrawn.



The application has been amended as follows- Claim 7 is cancelled and Claims 1-4, 8, 10, 11, 22, and 23 are amended:
(Currently Amended)  A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by  one or more processors of a computing device, the computer program performs methods for processing input data, and the methods include:
obtaining input data based on sensor data obtained during manufacturing of an article using one or more manufacturing recipes in a plurality of manufacturing equipment or using a plurality of manufacturing recipes in one or more manufacturing equipment;
feeding the input data and additional information for identifying one or more contexts , wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;
feeding a context indicator that associates the input data with at least one of a characteristic of one manufacturing recipe of the one or more manufacturing recipes or a characteristic of one manufacturing equipment of the one or more manufacturing equipment, into a first preprocessing neural network model;
processing the context indicator using the first preprocessing neural network model; 
further feeding a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generating an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data contexts of the input data identified by the additional information; and
detecting an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model.
(Currently Amended)  The non-transitory computer readable medium according to claim 1, wherein
the[[a]] context indicator and wherein feeding the context indicator comprises feeding into the neural network model by matching with the input data.
(Currently Amended)  The non-transitory computer readable medium according to claim 2, wherein the neural network model, implemented by the one or more processors, is configured to process each input data 

(Currently Amended)  The non-transitory computer readable medium according to claim 3, wherein the neural network model processes the each input data 
7.  (Cancelled)  

8. (Currently Amended)  The non-transitory computer readable medium according to claim 1[[7]], wherein the further feeding a preprocessed context indicator, which is an output of the first preprocessing neural network model, into the neural network model includes:
feeding the preprocessed context indicator into an input layer or an intermediate layer of the neural network model.

10. (Currently Amended)  The non-transitory computer readable medium according to claim 9, wherein the neural network model, implemented by the one or more processors, is configured to process each input data 

11. (Currently Amended)  The non-transitory computer readable medium according to claim 10, wherein the neural network model processes the each input data 


Currently Amended)  A method of processing input data, the method comprising:
obtaining input data based on sensor data obtained during manufacturing of an article using one or more manufacturing recipes in a plurality of manufacturing equipment or using a plurality of manufacturing recipes in one or more manufacturing equipment;
feeding the input data and additional information for identifying one or more contexts , wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;
feeding a context indicator that associates the input data with at least one of a characteristic of one manufacturing recipe of the one or more manufacturing recipes or a characteristic of one manufacturing equipment of the one or more manufacturing equipment, into a first preprocessing neural network model;
processing the context indicator using the first preprocessing neural network model; 
further feeding a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generating an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data contexts of the input data identified by the additional information; and
detecting an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model.

23.  (Currently Amended)  A computing device for processing input data, comprising:
one or more processors; and
a memory for storing computer programs executable on the one or more processors;
wherein the one or more processors are configured to:
obtain input data based on sensor data obtained during manufacturing of an article using one or more manufacturing recipes in a plurality of manufacturing equipment or using a plurality of manufacturing recipes in one or more manufacturing equipment;
feed the input data and additional information for identifying one or more contexts , wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;
feed a context indicator that associates the input data with at least one of a characteristic of one manufacturing recipe of the one or more manufacturing recipes or a characteristic of one manufacturing equipment of the one or more manufacturing equipment, into a first preprocessing neural network model;
process the context indicator using the first preprocessing neural network model; 
further feed a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generate an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data contexts of the input data identified by the additional information; and
detect an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model.


Allowable Subject Matter
Claims 1-6 and 8-23 are allowed. These claims are renumbered as claims 1-22 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a non-transitory computer readable medium storing a computer program for processing input data to perform anomaly detection. None of the prior arts, either alone or in combination, teaches the following limitations:
...feeding the input data and additional information for identifying one or more contexts about the input data into a neural network model loaded on a computer device, wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;

processing the context indicator using the first preprocessing neural network model; 
further feeding a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generating an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data for different contexts of the input data identified by the additional information; and
detecting an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model.

Independent claim 22 is directed to a method for processing input data to perform anomaly detection. None of the prior arts, either alone or in combination, teaches the following limitations:
...feeding the input data and additional information for identifying one or more contexts about the input data into a neural network model loaded on a computer device, wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;
feeding a context indicator that associates the input data with at least one of a characteristic of one manufacturing recipe of the one or more manufacturing recipes or a characteristic of one manufacturing equipment of the one or more manufacturing equipment, into a first preprocessing neural network model;
processing the context indicator using the first preprocessing neural network model; 
further feeding a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generating an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data for different contexts of the input data identified by the additional information; and


Independent claim 23 is directed to a computing device for processing input data to perform anomaly detection. None of the prior arts, either alone or in combination, teaches the following limitations:
...feed the input data and additional information for identifying one or more contexts about the input data into a neural network model loaded on a computer device, wherein the neural network model, including an encoder and a decoder, is trained with the input data and the additional information;
feed a context indicator that associates the input data with at least one of a characteristic of one manufacturing recipe of the one or more manufacturing recipes or a characteristic of one manufacturing equipment of the one or more manufacturing equipment, into a first preprocessing neural network model;	process the context indicator using the first preprocessing neural network model; 
further feed a preprocessed context indicator which is an output of the first preprocessing neural network model, into the neural network model,
wherein the preprocessed context indicator is a dense representation of the context indicator;
generate an output by processing the input data using the neural network model based on the additional information about the input data, wherein the neural network model processes the input data for different contexts of the input data identified by the additional information; and
detect an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model.

The closest prior arts of record are the following:
Cantrell (US 10,579,932 B1) teaches creating and deploying an anomaly detection model based on input streaming data wherein the anomaly detection model monitors equipment and assets for anomalies in the stream of multivariate data points originating from the data source. However, the prior art does not teach that the anomaly detection model is a neural network model, including an encoder and a decoder, that is trained with the input data and the additional information. The prior 
Bharadwaj et al. (US 2019/0384274 A1) teaches predicting material properties in an Additive Manufacturing (AM) process for AM process monitoring. However, the prior art does not teach that the anomaly detection model is a neural network model, including an encoder and a decoder, that is trained with the input data and the additional information. The prior art does not teach feeding a preprocessed context indicator which is an output of the first preprocessing neural network model into the neural network model. The prior art further does not teach detect an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model wherein the neural network model generates an output by processing the input data using the neural network model, including an encoder and a decoder, based on the additional information about the input data wherein the neural network model processes the input data for different contexts of the input data identified by the additional information.
Zhao et al. (“Learning to Monitor Machine Health with Convolutional Bi-Directional LSTM Networks”) teaches combining CNN with bi-directional LSTM to implement a machine health monitoring system wherein the CNN extracts local robust features and the bi-directional LSTMs encode temporal information and learn representations. However, the prior art does not teach that the anomaly detection model is a neural network model, including an encoder and a decoder, that is trained with the input data and the additional information. The prior 
Miller et al. (US 2019/0188212 A1) teaches an unsupervised anomaly detector (AD) that acts on a new unlabeled batch of data to either identify the statistically significant anomalous classes latently present therein or reject the alternative hypothesis that the new batch contains any anomalous classes. However, the prior art does not teach that the anomaly detection model is a neural network model, including an encoder and a decoder, that is trained with the input data and the additional information. The prior art does not teach feeding a preprocessed context indicator which is an output of the first preprocessing neural network model into the neural network model. The prior art further does not teach detect an anomaly for a plurality of normal states corresponding to the input data based on the output of the neural network model wherein the neural network model generates an output by processing the input data using the neural network model, including an encoder and a decoder, based on the additional information about the input data wherein the neural network model processes the input data for different contexts of the input data identified by the additional information. [cited but not relied upon]

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are
not found in the prior arts of record. Therefore, the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125